Citation Nr: 9920447	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for a sleep disorder.




INTRODUCTION

The appellant served on active duty from August 1991 to 
December 1993.

This case returns to the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court").  This appeal originates from a 
decision dated in March 1994, by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the Board denied the appellant's claim for 
service connection for a sleep disorder.  The appellant 
appealed to the Court.  In December 1998, the Court issued an 
Order which vacated the Board's decision with respect to 
service connection for a sleep disorder and remanded the 
matter for additional development and adjudication.  The 
remaining eight issues were deemed to be abandoned on appeal.  
See Bucklinger v. Brown, 5 Vet. App. 435 (1993).


REMAND

In the Joint Motion for Remand which was granted by the 
Court's December 1998 Order, it was agreed that the Board's 
conclusion that the appellant's sleep disorder was part of 
the Axis I diagnosis of post traumatic stress disorder and 
major depression and not related to the appellant's period of 
active duty was not adequately supported by the evidence of 
record.  It was noted that on VA psychiatric examination in 
January 1994, four different Axis I disorders, including a 
sleep disorder were diagnosed.  In view of these 
circumstances, the parties agreed that the Board reached a 
medical conclusion that was not supported by independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  It was further noted that the Board's decision 
lacked any discussion of the etiological factors listed by 
the VA examiner on Axis IV.  

Finally, it was noted that the appellant had indicated that 
she had received treatment for a sleep disorder during 
service and thereafter from Dr. Marcotte but that records of 
that treatment had not been associated with the claim folder 
nor had VA informed the appellant of the need to submit those 
records in an effort to well ground her claim.  

In view of the above, the Board concludes that additional 
development is necessary to comply with the Court's Order.  
Accordingly, this case is REMANDED for the following action:

1. The appellant should be asked to 
provide a list of all medical 
treatment that she has received from 
Dr. Marcotte or any other provider, 
for her claimed sleep disorder both 
during service and thereafter.  The RO 
should make arrangements in order to 
obtain the records from all the 
sources reported by the appellant.  If 
private treatment is reported and 
those records are not obtained, the 
appellant should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  All records 
obtained should be associated with the 
claims folder.  

2. The appellant should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
the claim for entitlement to service 
connection for a sleep disorder while 
the case is in remand status.  Quarles 
v. Derwinski, 3 Vet.App. 129 (1992).

3. The RO should schedule the appellant 
for a VA psychiatric examination in an 
effort to clarify her Axis I diagnosis 
and determine whether a sleep disorder 
is present separate and apart from 
other Axis I diagnoses and to obtain 
an opinion regarding the etiology of 
any current sleep disorder.  The 
examiner's attention is directed to 
the January 1994, VA examination 
report.  All appropriate tests and 
studies should be conducted as deemed 
necessary.  The examiner is requested 
to review the claims folders prior to 
the examination and to indicate that 
such review has been conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

4. Upon completion of the above, the RO 
should readjudicate the claim for 
service connection for a sleep 
disorder.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet.App. 461, 464 
(1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).

If the benefits remain denied, the appellant should be 
furnished a Supplemental Statement of the Case (SSOC) which 
provides citation to and discussion of the relevant law and 
regulations and they should be provided a reasonable period 
of time in which to respond to the SSOC.  Thereafter, and in 
accordance with the current appellate procedures, the claims 
folder should be returned to the Board for completion of 
appellate review.  The appellant need take no action until 
otherwise notified

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


